UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2245



MELDON S. HOLLIS, JR.,

                                            Plaintiff - Appellant,

          versus

ROBERT GORDON; TYDINGS & ROSENBERG,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge.
(CA-96-2474-WMN)


Submitted:   February 13, 1997         Decided:     February 25, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Meldon Stonewall Hollis, Jr., Appellant Pro Se. Frederick Charles
Leiner, TYDINGS & ROSENBERG, Baltimore, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

civil suit to enjoin the enforcement of a state court judgment and

denying his motion for a temporary restraining order. We have

reviewed the record and find no reversible error. Accordingly, we

affirm the district court. Hollis v. Gordon, No. CA-96-2474-WMN
(D. Md. Aug. 20, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         AFFIRMED




                                2